Exhibit SUBSIDIARIES OF THE REGISTRANT Entity Name Jurisdiction 9090-5415 Quebec Inc. Quebec, Canada KnowledgePoint, LLC California, United States Taleo (Canada) Inc. Quebec, Canada Taleo (Europe) B.V. Netherlands Taleo (France) SAS France Taleo (UK) Limited United Kingdom Taleo (Singapore) Pte. Ltd. Singapore Taleo (Australia) Pty. Limited Australia Vurv Technology Australia Pty Ltd Australia Vurv Technology Limited United Kingdom Vurv Technology LLC California, United States Vurv Technology SAS France
